     Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 1 of 21 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION



PEGGY SLICHTER, an individual,                       CIVIL ACTION

                   Plaintiff,
                                                     Case No. 2:21-cv-704
v.
                                                     Judge:
THE SCHOOL BOARD OF LEE COUNTY,
FLORIDA, a political subdivision of the State        Mag. Judge:
of Florida,

                   Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, PEGGY SLICHTER (“SLICHTER”), by and

through undersigned counsel, and bring this action against The School Board of

Lee County, Florida (“Defendant”) and state the following for her Complaint:

                                INTRODUCTION

      1.    This is an action brought under Federal Rehabilitation Act of 1973

(“Rehab Act”), Family & Medical Leave Act (“FMLA”), 42 U.S.C. §1983 (“§1983”),

and Florida’s Public Whistleblower Act (PWA) for (1) disability discrimination in

violation of the Rehab Act, (2) retaliation in violation of the FMLA, (3)

racial/national origin discrimination brought via §1983, and (4) retaliation in

violation of the PWA.


                                       1
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 2 of 21 PageID 2




                         JURISDICTION AND VENUE

      2.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §1331.

      3.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

      4.    Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff worked in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’ claims occurred

in Lee County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Lee County is

within the Fort Myers Division.

                                       PARTIES

      5.    Plaintiff, PEGGY SLICHTER (“SLICHTER”) is an individual and a

resident of Florida who at all material times resided in Lee County, Florida and

was employed by the Defendant in Lee County, Florida.

      6.    Defendant, THE SCHOOL BOARD OF LEE COUNTY, FLORIDA

(“School” or “Defendant”) is a political subdivision of the state of Florida and

oversees the public school system in and for Lee County, Florida. The Defendant

was Plaintiff’s employer. The Defendant receives in excess of $1,000,000.00

annually from the federal government in financial assistance. The Defendant is a

“person” as intended by 42 U.S.C. §1983.

                                          2
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 3 of 21 PageID 3




                          GENERAL ALLEGATIONS

      7.    SLICHTER began her employment with the Defendant in August

1997, and most recently was employed as an assistant principal at Manatee

Elementary School, which position she began in December 2020.

      8.    SLICHTER always performed her assigned duties in a professional

manner and was very well qualified for her position.

      9.    SLICHTER always received positive performance reviews until she

disclosed her disabilities to the Defendant, took FMLA leave, objected to

racial/national origin discrimination and engaged in statutorily protected activity

under the PWA.

      Slichter Takes Leave to Care for Her Disabilities & Serious Health
      Conditions.

      10.   Section 504 of the Rehab Act prohibits recipients of federal financial

assistance from discriminating against qualified individuals with disabilities in

employment.

      11.   SLICHTER is a qualified person with a disability as she has an

impairment of the cardio-pulmonary, gastrointestinal and mental/emotional

systems – Covid-19, ulcers, anxiety, depression, post-traumatic stress disorder and

insomnia – which limits her ability to perform certain major life activities,

including eating, thinking and working when not in remission.



                                        3
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 4 of 21 PageID 4




      12.    SLICHTER has a history of these impairments that limits major

bodily functions and several major life activities. SLICHTER’s impairments

qualify as a disability as that term is defined under 28 C.F.R. §36.104(iii).

      13.    On or about March 13, 2021, SLICHTER took FMLA leave to care for

the above disabilities/serious health conditions and returned on April 13, 2021.

      14.    Just 2-days after returning from FMLA leave, the Defendant stripped

SLICHTER of job duties before informing her on May 17, 2021, that her annual

contract would not be renewed and that thus her more than 20-year career with

the Defendant would involuntarily end.

      Slichter Reports Illegal Activity Related to School Safety Violations.

      15.    In her position, SLICHTER observed a litany of illegal conduct by the

Defendant, including School Environmental Safety Incident Reporting (“SESIR”).

      16.    As the Florida Department of Education describes:

      School Environmental Safety Incident Reporting grew out of the
      public’s concern that children be safe in the school environment. In
      1995-96 in response to this concern, the SESIR system was initiated to
      enable schools to track incidents and analyze patterns of violent,
      criminal or disruptive activity. The intent is for there to be complete
      and objective data from which to design interventions to improve the
      learning environment. SESIR operates at the school, district and state
      levels. School-level data are sent to the district in a standardized
      format and in turn, the district sends data to the Department of
      Education (DOE) where it is compiled into an annual report. This
      report presents the frequency of the SESIR incidents by district and
      for the state as a whole. Additionally, the disciplinary actions
      associated with the incidents are reported.



                                          4
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 5 of 21 PageID 5




      The School Environmental Safety Incident Reporting System collects
      data on 26 incidents of crime, violence, and disruptive behaviors that
      occur on school grounds, on school transportation, and at off-campus,
      school-sponsored events, during any 24-hour period, 365 days per
      year. Incidents are reported by schools to the districts which, in turn,
      provide the data to the DOE.

      SESIR takes a comprehensive look at serious crime and violence on
      the school campus.

      17.    Compliance with SESIR is mandated by Florida law, more specifically

F.S. §§1001.212, 1001.54(3), 1006.07(6)(a)1 and (9), and 1006.13, in addition to Fla.

Admin. Code §6A-1.0017. The Marjorie Stoneman Douglass High School shooting

in Parkland, Florida caused the state to completely revamp its school safety

protocols. Faculty is supposed to stop and then report any serious issues to school

administration, like fighting, drugs or threats, and intimidation. Administration is

then supposed to review the facts with a threat assessment team and the student

involved, before it is potentially reported to the state.

      18.    Nevertheless, the Defendant utterly fails to comply with Florida law.

      19.    As was observed by SLICHTER, the Defendant has a policy to under

report – or never at all report – serious SESIR incidents to the Florida Department

of Education, potentially putting children and faculty in danger.

      20.    Shortly after beginning her tenure at Manatee Elementary School,

SLICHTER noticed that serious and obvious SESIR incidents were not being

reported by the Defendant’s principal.



                                           5
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 6 of 21 PageID 6




      21.    In fact, the Defendant’s records show that Manatee Elementary

reported zero SESIR cases to the state for the entire 2020-2021 school year.

      22.    This was despite the fact that serious incidents had occurred, but

which had gone unreported despite the fact they were documented in the

Defendant’s own records as follows:

            • “Student made a verbal threat toward two other students,
              and also placed his hands around another student’s neck.”

            • “The student showed a BB gun that he had in his backpack
              to other students in the class.”

            • “There were three students that stated they were going to
              blow up the school with a bomb.”

      23.    Instead of being reported to the state as SESIR incidents, the

Defendant’s administration classified these events as lesser violations, categorized

as “other” or “safety violation,” in direct contravention of Florida law. In fact, the

Defendant’s principal directly stated words to the effect of “we do not SESIR

report in MY school.”

      24.    As more of incidents occurred and were not reported, SLICHTER

pushed for compliance with the SESIR reporting, including (but not limited to)

doing so in writing on multiple occasions including on March 11, 2021 and April

23, 2021, the latter of which detailed how the Defendant failed to report student

discipline and allowed him to return to school without any consequences only to

do physical harm to another student the very next day. That physical harm was


                                          6
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 7 of 21 PageID 7




then intentionally misclassified as just being “peer conflict” and was never

reported in SESIR.

      25.    However, after doing so, the Defendant’s principal stripped her of her

reporting abilities altogether on April 15, 2021, writing in an email “with regards

to discipline, designees and I will handle. I will not need you to enter referrals.”

      26.    Just weeks after engaging in statutorily protected activity, the

Defendant suddenly informed SLICHTER that she was to be involuntarily

separated from her 24 years of employment (via nonrenewal of her annual

contract).

      27.    Taking adverse employment action against employees who report

school safety issues has become an implicit policy of the Defendant.

      28.    In December 2019, an assistant principal disarmed a 12-year-old sixth-

grader who brought a loaded handgun to Harns Marsh Middle School in Lehigh

Acres. The assistant principal promptly involved the school resource officer and

the incident ended safely. Nevertheless, the Defendant took adverse action against

the assistant principal, only reinstating her after the local news media reports on

the incident led to a public outcry and thousands of signatures on a petition in

support of her reinstatement.

      29.    The Defendant’s refusal to comply with Florida law as delineated in

¶23 was part of a policy to underreport – or never report – serious school safety

issues, the failure of which at Harns Marsh Middle School nearly led to what Lee

                                          7
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 8 of 21 PageID 8




County Sheriff Carmine Marceno described: “This could’ve been the next

Parkland massacre. We were one second away from a Columbine here.”

      30.    Despite the requirements of Florida law, the Defendant once again

failed to timely report serious safety issues. In fact, the educator who finally acted

to prevent the school shooting was a substitute teacher who had previously

reported to students who were planning the shooting in the past. Nevertheless,

they remained enrolled in good standing at Harns Marsh, during which the two

students were studying the 1999 Columbine attack, were trying to learn how to

construct pipe bombs, and how to buy firearms off the black market.

      Slichter Reports Illegal Activity Related to Title I.

      31.    Title I, Part A (Title I) of the Elementary and Secondary Education

Act, as amended by the Every Student Succeeds Act (ESEA) provides financial

assistance to local educational agencies (LEAs) like the Defendant and schools

with high numbers or high percentages of children from low-income families to

help ensure that all children meet challenging state academic standards. LEAs like

the Defendant are required to submit timely reports in order to receive funds.

      32.    The Defendant failed to comply with this law too.

      33.    More specifically, the Defendant does not comply because it was

woefully late in completing its Title I Reports, which SLICHTER objected to in

writing on March 11, 2021.



                                          8
      Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 9 of 21 PageID 9




      Slichter’s Race/National Origin was a Motivating Factor in her
      Termination.

      34.    SLICHTER is a member of a protected class as she is of Hispanic race

and Puerto Rican national origin.

      35.    SLICHTER is one of only 4 Hispanic administrators throughout the

Defendant.

      36.    The Defendant has a pattern, practice and policy of discriminating

against minority employees in assistant principal positions, like SLICHTER.

      37.    There exist statistically significant class disparities in promotions,

assignments and retention of racial/national origin minorities in the position of

assistant principal.

      38.    The Defendant specifically favors non-minorities for these positions

and has created and condoned a systemic pattern and practice, which has become

implicit policy, to discriminate against racial/national origin minorities in the

assistant principal position.

      39.    The Defendant’s racial/national origin demographic is grossly

disproportionate and these minorities are rarely hired or retained for assistant

principal positions despite their objectively superior performance and

qualifications.

      40.    To the extent the Defendant claims that SLICHTER’s termination was

the product of any untimely act on her part, her Caucasian-American assistant


                                         9
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 10 of 21 PageID 10




principal committed the same or substantially the same acts but suffered no

discipline whatsoever.

       COUNT I – VIOLATION OF THE REHAB ACT, AS AMENDED

      41.    Plaintiff incorporates by reference Paragraphs 1-14 of this Complaint

as though fully set forth below.

      42.    At all relevant times, SLICHTER was an individual with a disability

within the meaning of the Rehab Act.

      43.    Specifically, SLICHTER has physical impairments that substantially

limit one or more of her major life activities and bodily functions, has a record of

the impairment, and is regarded by the Defendant as having such impairments.

      44.    SLICHTER is a qualified individual with disabilities as that term is

defined in the Rehab Act.

      45.    SLICHTER is an individual who, with reasonable accommodation, at

all relevant times could perform the essential functions of her job with the

Defendant.

      46.    At all material times, SLICHTER was an employee and the Defendant

was her employer covered by and within the meaning of the Rehab Act.

      47.    The Defendant was made aware and was aware of SLICHTER’s

disabilities, which qualify under the Rehab Act.




                                        10
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 11 of 21 PageID 11




      48.   The Defendant discriminated against SLICHTER with respect to her

terms, conditions, and privileges of employment because of her disabilities by

denying her requests for reasonable accommodations.

      49.   SLICHTER’ requested reasonable accommodations would not have

cost the Defendant any money or required the expenditure of other resources, and

would not have affected other employees.

      50.   SLICHTER’ requested reasonable accommodations would have

allowed her to perform the essential functions of her position.

      51.   The Defendant conducted itself with malice or with reckless

indifference to SLICHTER’ federally protected rights.

      52.   The Defendant has failed to accommodate SLICHTER and

discriminated against SLICHTER in violation of the Rehab Act by interfering with

her enjoyment of all benefits, privileges, terms, and conditions of her employment.

      53.   The conduct of the Defendant altered the terms and conditions of

SLICHTER’ employment and SLICHTER suffered negative employment action.

      54.   As a direct and proximate result of the violations of the Rehab Act, as

referenced and cited herein, SLICHTER has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path that was anticipated from her employment.

      55.   As a direct and proximate result of the violations of the Rehab Act as

referenced and cited herein, and as a direct and proximate result of the prohibited

                                        11
        Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 12 of 21 PageID 12




acts perpetrated against her, SLICHTER is entitled to all relief necessary to make

her whole.

          56.      As a direct and proximate result of the Defendant’s actions,

SLICHTER has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all

                disability discrimination of all employees, and to return the Plaintiff to

                work with the reasonable accommodations she requested;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;



                                               12
     Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 13 of 21 PageID 13




   v.          Declaratory relief declaring the acts and practices of Defendant to be in

               violation of the statute cited above;

   vi.         Reasonable attorney's fees plus costs;

   vii.        Compensatory damages, and;

   viii.       Such other relief as this Court shall deem appropriate.

    COUNT II – VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT
                     (“FMLA”)- RETALIATION

         57.      The Plaintiff hereby incorporates by reference Paragraphs 1-14 in this

Count by reference as though fully set forth below.

         58.      SLICHTER qualified for FMLA leave under 29 U.S.C. § 2611(11); 29

CFR §§ 825.113(a); 825.800 since she suffered from a serious health condition, the

FMLA defining a serious health condition as an illness, injury, impairment, or

physical or mental condition that involves treatment by a health care provider and

SLICHTER worked more than 1,250 hours in the preceding 12 months of

employment with the Defendant.

         59.      SLICHTER informed the Defendant of her need for leave due to her

serious health conditions.

         60.      The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.


                                              13
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 14 of 21 PageID 14




      61.   If the Defendant were to have decided that SLICHTER’s expected

absence was not FMLA-qualifying, it must have notified her of this fact in the

Designation Notice under 29 CFR § 825.300(d)(1).

      62.   The Defendant has never provided SLICHTER with any notice

disqualifying her FMLA leave.

      63.   In fact, the Defendant determined that SLICHTER was eligible for

leave under the FMLA but then terminated her employment because of her

request for federally protected medical leave and required reinstatement.

      64.   SLICHTER engaged in activity protected by the FMLA when she

requested leave due to her serious health conditions, consistently informing the

Defendant of the same.

      65.   The Defendant knew that SLICHTER was exercising her rights under

the FMLA.

      66.   SLICHTER complied with all of the notice and due diligence

requirements of the FMLA.

      67.   A causal connection exists between SLICHTER's request for FMLA-

protected leave and required reinstatement and the Defendant’s termination of her

employment.

      68.   The Defendant retaliated by altering the terms and conditions of

SLICHTER’s employment by terminating SLICHTER’s employment because she

engaged in the statutorily protected activity of requesting FMLA leave. The

                                       14
     Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 15 of 21 PageID 15




Defendant terminated her because she engaged in this statutorily protected

activity.

       69.   The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating SLICHTER’s employment because she

engaged in activity protected by the FMLA.

       70.   As a result of the above-described violations of FMLA, SLICHTER

has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits and other compensation and is therefore entitled to recover

actual monetary losses, interest at the prevailing rate and liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

       COUNT III – VIOLATION OF 42 U.S.C. §1981 VIA 42 U.S.C. §1983

       71.   Plaintiff incorporates by reference Paragraphs 1-9 and 34-40 of this

Complaint as though fully set forth below.

       72.   SLICHTER, by virtue of her race (Hispanic) and national origin

(Puerto Rican) is a member of a protected class.



                                        15
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 16 of 21 PageID 16




      73.   At all material times, SLICHTER was an employee and the Defendant

was the public employer of SLICHTER.

      74.   The Defendant, acting under the color or state law, engaged in

unlawful employment practices prohibited by §1981 by creating, condoning and

perpetuating a discriminatory and hostile work environment and interfering with

SLICHTER’s contractual rights because of her race/national origin.

      75.   The Defendant engaged in unlawful employment practices

prohibited by §1981 by creating, condoning and perpetuating a discriminatory and

hostile work environment and interfering with SLICHTER’s contractual rights

because SLICHTER was treated less favorably than similarly situated employees

outside SLICHTER's protected class.

      76.   The Defendant acted with malice and reckless disregard for

SLICHTER's rights under §1981.

      77.   Supervisory personnel of the Defendant intentionally subjected

SLICHTER to unequal and discriminatory treatment by creating a hostile and

abusive work environment that altered the conditions of SLICHTER’s

employment, including the adverse action of loss of pay.

      78.   At all material times, the Defendant’s personnel had authority to

affect, indirectly or directly, the terms and conditions of SLICHTER's

employment.



                                       16
     Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 17 of 21 PageID 17




      79.     At all material times, Defendant’s personnel acted under the color of

state law as they acted with authority possessed by virtue of their employment

with the state and had authority to affect, indirectly or directly, the terms and

conditions of SLICHTER's employment.

      80.     The Defendant’s personnel intentionally subjected SLICHTER to

unequal and discriminatory treatment by creating a hostile and abusive work

environment that altered the conditions of her employment and by knowingly

failing and refusing to protect SLICHTER, and other minorities, from those

hostile and abusive conditions.

      81.     The actions of the Defendant were intentional, willful, and malicious

and/or in deliberate indifference for SLICHTER’s clearly established legal rights

as secured by U.S.C. §1981 and the Civil Rights Act of 1991.

      82.     The Defendant could not have believed doing nothing was lawful

in   light   of   the clearly   established   law   that   racial   harassment   and

discrimination was an infringement of legal rights.

      83.     The actions of the Defendant in intentionally engaging in and

condoning racial harassment and discrimination against SLICHTER has caused

SLICHTER great mental anguish, humiliation, degradation, physical and

emotional pain and suffering, inconvenience, lost wages and benefits, future

pecuniary losses, and other consequential damages.



                                         17
        Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 18 of 21 PageID 18




          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all

                racial discrimination of all employees, and to return the Plaintiff to work

                with the reasonable accommodations she requested;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

COUNT IV – VIOLATION OF FLORIDA’S PUBLIC WHISTLEBLOWER ACT

          84.      Plaintiff incorporates by reference Paragraphs 1-9 and 15-33 of this

Complaint as though fully set forth below.

                                               18
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 19 of 21 PageID 19




      85.      At all material times, SLICHTER was an employee and the Defendant

was her employer covered by and within the meaning of the PWA.

      86.      SLICHTER was qualified for the position that she held with the

Defendant.

      87.      SLICHTER did engage in statutorily protected activity.

      88.      SLICHTER did make several disclosures of the Defendant’s

violations of federal and Florida law and of gross mismanagement, malfeasance

and misfeasance to the Defendant.

      89.      SLICHTER did suffer adverse employment action, which is causally

linked to her engagement in statutorily protected activity.

      90.      SLICHTER’s complaints and disclosures constitute a protected

activity because her complaints and disclosures were concerning an unlawful

activity of the Defendant.

      91.      Said protected activity was the proximate cause of the Defendant’s

negative employment actions against SLICHTER, which included Plaintiff’s

termination.

      92.      Instead of investigating SLICHTER’s complaints and lauding her

honest reporting of violations of law, the Defendant retaliated against SLICHTER

by terminating her employment.

      93.      The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the PWA.

                                          19
     Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 20 of 21 PageID 20




      94.      As a direct and proximate result of the violations of the PWA, as

referenced and cited herein, SLICHTER has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path.

      95.      As a direct and proximate result of the violations of the PWA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, SLICHTER is entitled to all relief necessary to make

her whole as provided for under the PWA.

      96.      As a direct and proximate result of the Defendant’s actions,

SLICHTER has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.       Injunctive relief directing the Defendant to cease and desist from all

               retaliation against employees who engage in statutorily protected

               acts;

      ii.      Back pay and all other benefits, perquisites and other compensation

               for employment which Plaintiff would have received had she



                                          20
    Case 2:21-cv-00704 Document 1 Filed 09/21/21 Page 21 of 21 PageID 21




             maintained her position with the Defendant, plus interest, including

             but not limited to lost salary and bonuses;

     iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

             and retirement benefits;

     iv.     Reimbursement of all expenses and financial losses Plaintiff has

             incurred as a result of Defendant’s actions;

     v.      Declaratory relief declaring the acts and practices of the Defendant to

             be in violation of the statute cited above;

     vi.     Temporary reinstatement under F.S. §112.3187(9)(f);

     vii.    Reasonable attorney's fees plus costs;

     viii.   Compensatory damages, and;

     ix.     Such other relief as this Court shall deem appropriate.

             DEMAND FOR TRIAL BY JURY IS HEREBY MADE

                                Respectfully submitted,


Dated: September 21, 2021       /s/ Benjamin H. Yormak__________
                                Benjamin H. Yormak
                                Florida Bar Number 71272
                                Lead Counsel for Plaintiff
                                YORMAK EMPLOYMENT & DISABILITY LAW
                                9990 Coconut Road
                                Bonita Springs, Florida 34135
                                Telephone: (239) 985-9691
                                Fax: (239) 288-2534
                                Email: byormak@yormaklaw.com



                                         21
